DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed November 12, 2020.  Claims 1-5, 12, 16, and 21-27 have been amended.  Claims 1-27 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/207,847.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending application 16/207,847 are directed to a microphone system of features and limitations which encompass and/or perform the method claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims of 16/207,847
A method for determining one or more spoken words, comprising: 
A microphone system, comprising:
receiving acoustic audio signals at one or more microphones within a microphone system, and converting the same from acoustical energy signals into electrical audio signals and outputting them as microphone output audio signals;
one or more microphones each of which is adapted to receive acoustic audio signals and convert the same from acoustical energy signals into electrical audio signals and output the same as microphone output audio signals; 
receiving the microphone output audio signals from one or more microphones at a first input of an acoustic echo cancellation (AEC) device, and receiving a reference input signal at a second input of the AEC device;
and an acoustic echo cancellation (AEC) device adapted to receive the microphone output audio signals, and wherein the AEC device also receives as a second input a reference audio signal from a network, 
cancelling substantially all of the reference input signal from each of the microphone output signals; and
and wherein the AEC device is further adapted to cancel substantially all of the reference audio signal from the microphone output audio signals and 
outputting the same as a corrected audio signal, and wherein 
output the same as a corrected audio signal, and wherein

the reference audio signal comprises an audio signal generated by an external audio system



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims  1-3, 5-8, 11, 13-14, 21, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pogue et al (US Patent No. 9,978,387), hereinafter Pogue, in view of Thyssen et al (US Patent Application Publication No. 2014/0286497), hereinafter Thyssen and in view of Pogue et al (US Patent No. 10,325,591), hereinafter Pogue ‘591.
Pogue discloses a system for reference signal generation for acoustic echo cancellation.  Regarding claims 1 and 23, Pogue teaches a method for determining one or more spoken words (col. 3, lines 33-41 -- the audio device 106 receives spoken commands from the user 104 and provides services in response to the commands), comprising: receiving acoustic audio signals at one or more microphones within a microphone system (col. 2, lines 8-29 – input microphones 108; reference microphones 112), and converting the same from acoustical energy signals into electrical audio signals and outputting them as microphone output audio signals (Fig 4 elements 408/416); receiving the microphone output audio signals from the one or more microphones (col. 2, lines 8-11 –one or more input microphones 108) at a first input of The echo cancellation (AEC) component 124 receives the input audio signal 408 and a reference audio signal 416 generated by the reference microphone 112), and receiving a reference input signal at a second input of the AEC device (Fig 4; col.5, line 64 to col. 6, line 67 – specifically col 5, line 64 to col 6, line 4; col. 6, lines 56-67 -- The echo cancellation (AEC) component 124 receives the input audio signal 408 and a reference audio signal 416 generated by the reference microphone 112); cancelling/subtracting substantially all of the reference audio signal from the microphone output audio signal (col. 2, lines 23-29; col. col. 6, lines 46-61 --The echo cancellation (AEC) component 124 receives the input audio signal 408 and a reference audio signal 416 generated by the reference microphone 112. The AEC component 124 is configured to cancel or suppress acoustic echo in the input audio signal 408, and to produce the echo-suppressed audio signal 414); and outputting the same as a corrected audio signal (col. 6, lines 46-61 -- The echo-suppressed audio signal 414 may be provided to the speech processing components 122), and wherein the reference audio signal comprises an audio signal generated by an external audio  (col. 6, lines 5-7 – independent or external source).  Pogue fails to specifically teach cancelling reference signals from each of the microphone output signals.  In a similar field of endeavor, Thyssen teaches multi-microphone source tracking and noise suppression, wherein the system provides a microphone input for each respective microphone and cancels acoustic echo for each microphone [Figure 12] so as to provide improved multi-microphone noise suppression.  One having ordinary skill in the art would have recognized the advantages of 
Regarding claim 2, the combination of Pogue, Thyssen, and Pogue ‘591 teaches the method according to claim 1, wherein the step of cancelling comprises: subtracting the reference input signal from each of the microphone output audio signals and outputting the result as the corrected audio signal (Fig 4, 422; col. 6, line 48-49; Thyssen Fig 12). 
Regarding claims 3 and 24, the combination of Pogue, Thyssen, and Pogue ‘591  teaches receiving two or more corrected audio signals at a direction detection and beamforming device (col. 6, lines 8-24 -- the input audio signal 408 may be generated by receiving signals from multiple input microphones 108 and by performing techniques such as beamforming to produce a directional audio signal representing audio from a single direction relative to the audio device 106) and combining the same into a single audio output signal (col. 8, lines 34-38 -- The AEC components may use adaptive filtering as described above to produce respective signals that are summed or averaged by a summing component 612. The echo-suppressed audio signal 410 comprises the summed or averaged outputs of the AEC components).
Regarding claim 5, the combination of Pogue, Thyssen, and Pogue ‘591  teaches the method according to claim 1, wherein the reference input signal comprises: an audio signal that is provided to external amplifiers and speakers (col. 6, lines 5-7 – independent or external source; Pogue ‘591 (110)). 
Regarding claim 6, the combination of Pogue, Thyssen, and Pogue ‘591  teaches the method according to claim 5, wherein the external amplifiers and speakers are located within an audible detection radius of the AEC circuit (Pogue ‘591, Fig 1). 
Regarding claim 7, Pogue teaches the method according to claim 5, wherein the external amplifiers and speakers are located within hearing distance of the two or more microphones (col. 6, lines 62-64 -- The reference audio signal 416 primarily contains output audio from the speaker 110 due to the physical proximity of the reference microphone 112 to the speaker 110).
Regarding claim 8, the combination of Pogue, Thyssen, and Pogue ‘591  teaches the method according to claim 1, further comprising: detecting a spoken keyword in the corrected audio signal by a keyword recognition device (col. 3, lines 1-5; col. 3, lines 33-46 -- the audio device 106 receives spoken commands from the user 104 and provides services in response to the commands. For example, the user may speak predefined commands (e.g., "Awake"; "Sleep"); col. 6, lines 49-51 -- The echo-suppressed audio signal 414 may be provided to the speech processing components 122
Regarding claims 11 and 26, the combination of Pogue, Thyssen, and Pogue ‘591  teaches wherein the received acoustic audio signals comprises a combination of a desired spoken audio signal and a delayed version of undesired audio signals (col. 2, lines 8-23 -- The audio signals produced by the ambient microphones 108 may also contain delayed audio components from the speaker 110, which may be referred to herein as echoes, echo components, or echoed components. Echoed audio components may be due to acoustic coupling, and may include audio components resulting from direct, reflective, and conductive paths), and wherein the reference audio signal comprises an undelayed version of the undesired audio signals (col. 4, line 60 to col. 5, line 8 -- the reference microphone 112 is positioned below or substantially in front of the speaker 110, within or substantially within the directional output pattern of the speaker 110. The reference microphone 112 is further positioned in close proximity to the speaker 110 in order maximize the ratio of speaker-generated audio to user speech and other ambient audio), and further wherein the corrected audio signal comprises substantially only the desired spoken audio signal (col. 6, lines 46-61 -- The echo-suppressed audio signal 414 may be provided to the speech processing components 122). 
Regarding claim 13, the combination of Pogue, Thyssen, and Pogue ‘591 receiving the corrected audio signal at a voice recognition system (col. 3, lines 1-5; col. 3, lines 33-46 -- the audio device 106 receives spoken commands from the user 104 and provides services in response to the commands. For example, the user may speak predefined commands (e.g., "Awake"; "Sleep"); col. 6, lines 49-51 -- The echo-suppressed audio signal 414 may be provided to the speech processing components 122); and performing speech recognition analysis on the corrected audio signal by the voice recognition system (col. 3, lines 1-5; col. 3, lines 33-46 -- the audio device 106 receives spoken commands from the user 104 and provides services in response to the commands. For example, the user may speak predefined commands (e.g., "Awake"; "Sleep"); col. 6, lines 49-51 -- The echo-suppressed audio signal 414 may be provided to the speech processing components 122).
Regarding claim 14, the combination of Pogue, Thyssen, and Pogue ‘591  teaches the method according to claim 13, further comprising: responding to the recognized corrected audio signal by the voice recognition system (col. 3, lines 1-5; col. 3, lines 33-46 -- the audio device 106 receives spoken commands from the user 104 and provides services in response to the commands. For example, the user may speak predefined commands (e.g., "Awake"; "Sleep"); col. 6, lines 49-51 -- The echo-suppressed audio signal 414 may be provided to the speech processing components 122). 
Regarding claim 21, the combination of Pogue, Thyssen, and Pogue ‘591 teaches the network is associated with a voice recognition system (col. 3, lines 1-5; col. 3, lines 33-46 -- the audio device 106 receives spoken commands from the user 104 and provides services in response to the commands. For example, the user may speak predefined commands (e.g., "Awake"; "Sleep"); col. 4, lines 1-5; col. 6, lines 49-51 -- The echo-suppressed audio signal 414 may be provided to the speech processing components 122).



Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pogue, in view of Thyssen in view of Pogue ‘591 and further in view of Fisher (US Patent No. 5,708,704).
Regarding claim 9, Pogue teaches the method according to claim 8, further comprising: initiating transmission of the corrected audio signal to a voice recognition server through a network following detection of the spoken keyword (col. 3, lines 34-46 -- the user may speak predefined commands (e.g., "Awake"; "Sleep")….initiating Internet-based services on behalf of the user 104).  Pogue does not teach terminating transmission of the corrected audio signal upon the occurrence of a termination event.  Fisher teaches determining whether spoken words are included in an incoming signal and initiating termination of a signal transmission (col. 6, lines 14-16) to provide interrupt capability in a voice activated system.  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing a termination of signal transmission upon the detection of a termination event, as suggested by Fisher, for the purpose of allowing a user to interrupt a command or speech input to the system in instances where the user has spoken an incorrect command or inadvertently issued an undesired command or request.
Regarding claim 10, the combination of the combination of Pogue, Thyssen,  Pogue ‘591, and Fisher teaches the method according to claim 9, wherein the termination event comprises: at least one of a timeout condition, and one or more termination words (col. 3, lines 34-46 -- the user may speak predefined commands (e.g., "Awake"; "Sleep") – where the sleep command is a termination command).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pogue et al (US Patent No. 9,978,387), hereinafter Pogue, in view of Sweeney et al (US Patent Application Publication No. 2009/0323925) in view of Pogue et al (US Patent No. 10,325,591), hereinafter Pogue ‘591.
Regarding claim 27,  Pogue teaches a method for determining one or more spoken words (col. 3, lines 33-41 -- the audio device 106 receives spoken commands from the user 104 and provides services in response to the commands), comprising: receiving acoustic audio signals at one or more microphones within a microphone system (col. 2, lines 8-29 – input microphones 108; reference microphones 112), and converting the same from acoustical energy signals into electrical audio signals and outputting them as microphone output audio signals (Fig 4 elements 408/416); receiving the microphone output audio signals from the microphone device at a first input of an acoustic echo cancellation (AEC) device (Fig 4; col.5, line 64 to col. 6, line 67 – specifically col 5, line 64 to col 6, line 4; col. 6, lines 56-67 -- The echo cancellation (AEC) component 124 receives the input audio signal 408 and a reference audio signal 416 generated by the reference microphone 112), and receiving a reference input signal at a second input of the AEC device (Fig 4; col.5, line 64 to col. 6, line 67 – specifically col 5, line 64 to col 6, line 4; col. 6, lines 56-67 -- The echo cancellation (AEC) component 124 receives the input audio signal 408 and a reference audio signal 416 generated by the reference microphone 112); cancelling/subtracting substantially all of the reference audio signal from the microphone output audio signal (col. 2, lines 23-29; col. col. 6, lines 46-61 --The echo cancellation (AEC) component 124 receives the input audio signal 408 and a reference audio signal 416 generated by the reference microphone 112. The AEC component 124 is configured to cancel or suppress acoustic echo in the input audio signal 408, and to produce the echo-suppressed audio signal 414); and outputting the same as a corrected audio signal (col. 6, lines 46-61 -- The echo-suppressed audio signal 414 may be provided to the speech processing components 122), and wherein the reference audio signal comprises an audio signal generated by an external audio  (col. 6, lines 5-7 – independent or external source); wherein the received acoustic audio signals comprises a combination of a desired spoken audio signal and a delayed version of undesired audio signals (col. 2, lines 8-23 -- The audio signals produced by the ambient microphones 108 may also contain delayed audio components from the speaker 110, which may be referred to herein as echoes, echo components, or echoed components. Echoed audio components may be due to acoustic coupling, and may include audio components resulting from direct, reflective, and conductive paths), and wherein the reference audio signal comprises an undelayed version of the undesired audio signals (col. 4, line 60 to col. 5, line 8 -- the reference microphone 112 is positioned below or substantially in front of the speaker 110, within or substantially within the directional output pattern of the speaker 110. The reference microphone 112 is further positioned in close proximity to the speaker 110 in order maximize the ratio of speaker-generated audio to user speech and other ambient audio), and further wherein the corrected audio signal comprises substantially only the desired spoken audio signal (col. 6, lines 46-61 -- The echo-suppressed audio signal 414 may be provided to the speech processing components 122).  Pogue fails to specifically teach an external audio system.  Pogue ‘591 teaches identifying and suppressing interfering audio content, wherein the audio content is derived from a .

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pogue in view of Thyssen in view of Pogue ‘591 and further in view of Garey (US Patent No. 6,768,914).
Regarding claim 15, Pogue fails to teach operating the microphone system in a full duplex intercom mode.  Garey teaches a full duplex speakerphone with wireless microphone providing an AEC, where the system can operate in intercom mode (col. 7, lines 66-67).  One having ordinary skill in the art at the time of the invention would have recognized the advantages of providing intercom capabilities in the system of Pogue, for 
Regarding claim 16, the combination of the combination of Pogue, Thyssen, Pogue ‘591  and Garey teaches a first microphone and one or more additional microphones through the voice recognition system in a full duplex intercom conversation mode (Garey at col. 7, lines 66-67). 
Regarding claim 17, the combination of the combination of Pogue, Thyssen, Pogue ‘591 and Garey teaches operating the microphone system as a telephone system (Garey at col. 3, lines 33-42; col. 7, lines 23-25).
Regarding claim 18, the combination of the combination of Pogue, Thyssen, Pogue ‘591 and Garey teaches  conducting telephone conversations between a first microphone and one or more additional microphones (Garey at Fig. 6; col. 3, lines 33-42; col. 7, lines 23-25). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pogue in view of Thyssen in view of Pogue ‘591 and further in view of Felder (US Patent Application Publication No. 2007/0133809).
Regarding claim 19, Pogue fails to teach wherein the microphone device comprises: an Ethernet network device.  Felder teaches an audio output driver for reducing electromagnetic interference and improving audio channel performance and provides for an Ethernet interface protocols such as power over Internet [para 0027].  One having ordinary skill in the art would have recognized the advantages of 
Regarding claim 20, the combination of Pogue, Thyssen, Pogue ‘591, and Felder teaches the Ethernet network device is adapted to receive power over a power-over-Ethernet interface [Felder at para 0027].

Claims 4, 22, and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Pogue in view Thyssen in view of Pogue ‘591 and further in view of Ganong, III et al (US Patent Application Publication No. 2014/0143550).
Regarding claims 4, 22, and 25, Pogue fails to teach encrypting the output of the DDB device prior to outputting the single audio signal.  Ganong teaches a system for securing speech recognition data and specifically teaches implementing an encryption/decryption process [para 0020-0021; 0039] for encrypting speech input information prior to transmission to facilitate secure transfer of a user’s sensitive information [para 0020-0021]. One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing an encryption process, as suggested by Ganong, in the system of Pogue, to as to facilitate secure transmission of the sensitive/private information when the Pogue system is used to perform or use services/operations of the system (col. 3, lines 19-25).


12 is rejected under 35 U.S.C. 103 as being unpatentable over Pogue in view Thyssen in view of Pogue ‘591 and further in view of Sweeney et al (US Patent Application Publication No. 2009/0323925).
29.	Regarding claim 12, Pogue fails to teach delaying substantially all of the undesired audio signals by a delay circuit adapted to delay, prior to the undesired audio signals being broadcast by one or more speakers within hearing distance of the one or more microphones.  Sweeney implements a time delay is utilized before broadcasting a received signal so as to interfere with background noises before the signal is transmitted to a receiving party [para 0059].  One having ordinary skill in the art would have recognized the advantages of implementing the time delay processing suggested by Sweeney, in the system of Pogue, for the purpose of reducing background noise, as suggested by Sweeney.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the arguments do not apply to the combination of references applied in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659